


110 HR 2658 IH: Agricultural Producers Value-Added

U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2658
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2007
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for farmers’ investments in value-added
		  agriculture.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Producers Value-Added
			 Investment Tax Credit Act of 2007.
		2.Credit for farmer
			 investment in value-added agricultural property
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45N.Value-added
				agricultural property investment credit
						(a)General
				ruleFor purposes of section 38, in the case of a taxpayer who
				is—
							(1)an eligible
				person, or
							(2)a farmer-owned
				entity,
							the
				value-added agricultural property investment credit determined under this
				section for any taxable year is 50 percent of the basis of any qualified
				value-added agricultural property placed in service during the taxable year. In
				the case of a farmer-owned entity, such credit shall be allocated on a pro rata
				basis among eligible persons holding qualified investments in such entity as of
				the last day of such taxable year.(b)Maximum
				creditFor purposes of subsection (a)—
							(1)Property placed
				in service by eligible personIn the case of property placed in
				service during a taxable year by an eligible person, the credit determined
				under this section for such year shall not exceed $30,000, reduced by the
				amount of the creditable investments allowed for the taxable year under
				paragraph (2).
							(2)Property placed
				in service by farmer-owned entity
								(A)In
				generalIn the case of property placed in service by a
				farmer-owned entity, the credit determined under this section shall not exceed
				the sum of the eligible person’s creditable investments in such entity as of
				the date such property is placed in service.
								(B)Creditable
				investmentsFor purposes of subparagraph (A), the term
				creditable investments means, with respect to any property placed
				in service by a farmer-owned entity, the aggregate qualified investments made
				by the eligible person in such entity, reduced (but not below zero) by the sum
				of—
									(i)the amount of the
				aggregate qualified investments made by such person in such entity which were
				taken into account under this section with respect to property previously
				placed in service by such entity, and
									(ii)the amount of the
				aggregate qualified investments made by such person in all other farmer-owned
				entities which were taken into account under this section with respect to
				property previously placed in service by such other entities.
									(C)LimitationFor
				purposes of this paragraph, the aggregate qualified investments made by the
				eligible person which may be taken into account for any taxable year shall not
				exceed $30,000.
								(c)DefinitionsFor
				purposes of this section—
							(1)Qualified
				value-added agricultural propertyThe term qualified
				value-added agricultural property means property—
								(A)which is used to
				add value to a good or product, suitable for food or nonfood use, derived in
				whole or in part from organic matter which is available on a renewable basis,
				including agricultural crops and agricultural wastes and residues, wood wastes
				and residues, and domesticated animal wastes,
								(B)(i)to which section 168
				applies without regard to any useful life, or
									(ii)with respect to which depreciation
				(or amortization in lieu of depreciation) is allowable and having a useful life
				(determined as of the time such property is placed in service) of 3 years or
				more, and
									(C)which is owned and
				operated by an eligible person or a farmer-owned entity.
								(2)Eligible
				person
								(A)In
				generalThe term eligible person means a person who
				materially participates during the taxable year in an eligible farming
				business.
								(B)Material
				participationFor purposes of subparagraph (A), the determination
				of whether a person materially participates in the trade or business of farming
				shall be made in a manner similar to the manner in which such determination is
				made under section 2032A(e)(6). In the case that the person is a corporation,
				cooperative, partnership, estate, or trust, such determination shall be made at
				the shareholder, partner, or beneficial interests level (as the case may
				be).
								(C)Eligible farming
				businessFor purposes of subparagraph (A), the term
				eligible farming business means a farming business (as defined in
				section 263A(e)(4)) which is not a passive activity (within the meaning of
				section 469(c)).
								(3)Farmer-owned
				entity
								(A)In
				generalThe term farmer-owned entity means—
									(i)a
				corporation (including an S corporation) in which eligible persons own 50
				percent or more of the total voting power of the stock and 50 percent or more
				(in value) of the stock,
									(ii)a
				partnership in which eligible persons own 50 percent or more of the total
				voting power of the profits interest and 50 percent or more (in value) of the
				profits interest, and
									(iii)a cooperative in
				which eligible persons own 50 percent or more of the total voting power of the
				member patronage interests and 50 percent or more (in value) of the member
				patronage interests.
									(B)Constructive
				ownership rulesFor purposes of subparagraph (A), rules similar
				to the rules of section 263A(e)(2)(B) shall apply; except that, in applying
				such rules, the members of an individual’s family shall be the individuals
				described in subparagraph (C).
								(C)Members of
				familyThe family of any individual shall include only his spouse
				and children, grandchildren, and great grandchildren (whether by the whole or
				half blood), and the spouses of his children, grandchildren, and great
				grandchildren, who reside in the same household or jointly operate farming
				businesses (as defined in section 263A(e)(4)). For purposes of the preceding
				sentence, a child who is legally adopted, or who is placed with the taxpayer by
				an authorized placement agency for adoption by the taxpayer, shall be treated
				as a child by blood.
								(4)Qualified
				investments
								(A)In
				generalThe term qualified investments means a
				payment of cash for the purchase of a qualified equity interest in a
				farmer-owned entity.
								(B)Qualified equity
				interestThe term qualified equity interest
				means—
									(i)any stock in a
				domestic corporation if such stock is acquired by the taxpayer after December
				31, 2004, and before January 1, 2011, at its original issue (directly or
				through an underwriter) from the corporation solely in exchange for
				cash,
									(ii)any capital or
				profits interest in a domestic partnership if such interest is acquired by the
				taxpayer after December 31, 2004, and before January 1, 2011, and
									(iii)any patronage
				interest in a cooperative if such interest is acquired by the taxpayer after
				December 31, 2004, and before January 1, 2011.
									Rules
				similar to the rules of section 1202(c)(3) shall apply for purposes of this
				paragraph.(d)Special
				rulesFor purposes of this section—
							(1)Treatment of
				married individualsIn the case of a separate return by a married
				individual (as defined in section 7703), subsection (b)(3)(A) shall be applied
				by substituting $15,000 for $30,000.
							(2)Applicable
				rulesUnder regulations prescribed by the Secretary—
								(A)Allocation of
				credit in the case of estates and trustsRules similar to the
				rules of subsection (d) of section 52 shall apply.
								(B)Certain property
				not eligibleRules similar to the rules of section 50(b) shall
				apply.
								(3)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section to any eligible person with respect to qualified value-added
				agricultural property, the basis of such property shall be reduced by the
				amount of the credit so allowed and increased by the amount of recapture under
				subsection (e).
							(e)Recapture in the
				case of certain dispositions
							(1)In
				generalUnder regulations prescribed by the Secretary, rules
				similar to the rules of section 50(a) shall apply with respect to an eligible
				person if, within the 5-year period beginning on the date qualified value-added
				agricultural property with respect to which such person was allowed a credit
				under subsection (a) is originally placed in service—
								(A)such property
				ceases to be qualified for purposes of this section,
								(B)the eligible
				person or the farmer-owned entity (as the case may be) disposes of all or part
				of such property, or
								(C)the eligible
				person or the farmer-owned entity (as the case may be) ceases to be an eligible
				person or farmer-owned entity for purposes of this section.
								(2)Special rules in
				event of death
								(A)In
				generalThe period in paragraph (1) shall be suspended with
				respect to an eligible person for the 2-year period beginning on the date of
				death of such person.
								(B)Heirs who are
				eligible personsIn the case that an heir of an eligible person
				is also an eligible person, neither paragraph (1) nor subparagraph (A) of this
				paragraph (unless elected by such heir) shall apply with respect to the
				transfer of property to such heir.
								(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this section.
						(g)TerminationThis
				section shall not apply to property placed in service after December 31,
				2012.
						.
			(b)Credit allowed
			 as part of general business creditSection 38(b) of such Code
			 (defining current year business credit) is amended by striking
			 and at the end of paragraph (29), by striking the period at the
			 end of paragraph (30) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(31)in the case of an eligible person (as
				defined in section 45N(c)(2)) or farmer-owned entity (as defined in section
				45N(c)(3)), the value-added agricultural property investment credit determined
				under section
				45N(a).
					.
			(c)Credit allowable
			 against minimum taxSubparagraph (B) of section 38(c)(4) of such
			 Code is amended by striking and at the end of clause (i), by
			 striking the period at the end of clause (ii) and inserting ,
			 and, and by adding at the end the following new clause:
				
					(iii)the credit determined under section 45N
				(relating to value-added agricultural property investment
				credit).
					.
			(d)Deduction for
			 certain unused business creditsSubsection (c) of section 196 of
			 such Code is amended by striking and at the end of paragraph
			 (12), by striking the period at the end of paragraph (13) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
				
					(14)the value-added
				agricultural property investment credit determined under section
				45N.
					.
			(e)Basis
			 adjustmentSubsection (a) of section 1016 of such Code is amended
			 by striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
				
					(38)to the extent
				provided in section 45N(d)(3), in the case of payments with respect to which a
				credit has been allowed under section
				38.
					.
			(f)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end thereof
			 the following new item:
				
					
						Sec. 45N. Value-added agricultural
				property investment
				credit.
					
					.
			(g)Effective
			 dateThe amendments made by this section shall apply to qualified
			 investments (as defined in section 45N(c)(4) of the Internal Revenue Code of
			 1986, as added by this section) made, and property placed in service, after
			 December 31, 2006.
			
